Mr. Justice Wilkin delivered the opinion of the Court: The village of Cerro Gordo, organized under the General Incorporation act, passed an ordinance prohibiting “peddling, hawking or public outcry,” without obtaining a peddler’s license, under a penalty of five dollars for each offense, and further provided that persons canvassing or taking orders for books, pictures, publications or other articles should be deemed within the prohibition, and be required to take out a peddler’s-license. Appellee was arrested for a violation of this ordinance, the charge being that he attempted to and did sell groceries and dry goods within said village by peddling or hawking. On a trial before a justice of the peace he was fined five dollars. He appealed to the circuit court of Piatt county, and was again found guilty, and fined ten dollars. He appealed from that judgment to the Appellate Court for the-Third District, where the judgment of the circuit court was reversed, but the village was granted a certificate of importance, upon which it prosecutes this appeal. The finding of fact is, “that upon the evidence as contained in the record Eawlings was not guilty of the offense of peddling, as charged in the amended'complaint. ” The evidence introduced on the-trial in the circuit court showed that Eawlings went about the village carrying a case-containing samples of sugar, tea, coffee, etc., and that he took orders for goods, addressed to the Q. W. Lovering Co. of Chicago, by whom the orders were to be filled and the goods-sent by express, C. O. D., to the persons giving the orders, and he represented that he was the authorized agent of said firm. That this mode of doing business did not constitute Eawlings a peddler, is expressly decided in Emmons v. City of Lewistown, 132 Ill. 380. We have carefully examined the brief and argument of counsel for appellant, and find no sufficient reason for departing from the views there expressed. The judgment of the Appellate Court is in harmony with that decision, and must be affirmed. Judgment affirmed.